Citation Nr: 0724941	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  02-19 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from May 1965 to August 
1966.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2002 rating 
decision, by the Nashville, Tennessee, Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for a nervous disorder.  The veteran perfected a 
timely appeal to that decision.  

The case was remanded to the RO in June 2004 to afford the 
veteran an opportunity for a travel board hearing.  
Accordingly, the veteran presented testimony before the 
undersigned sitting in Nashville, Tennessee, in July 2006; a 
transcript of that hearing is associated with the claims 
file.  

On September 29, 2006, the Board issued a decision that 
denied the veteran's claim for entitlement to service 
connection for a psychiatric disorder.  The veteran appealed 
the Board decision to the United States Court of Appeals for 
Veterans Claims.  In April 2007, the veteran's representative 
and the VA General Counsel filed a joint motion to vacate the 
Board decision and remand the claim for service connection.  
The Court granted the motion by an order issued in April 
2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of a current disability, 
establishes that the veteran suffered an event, injury or 
disease in service, and indicates that the claimed disability 
may be associated with the established event, injury or 
disease in service.  See Id.  In McLendon v. Nicholson, 20 
Vet. App. 79 (2006), the Court noted that the third prong of 
38 C.F.R. § 3.159(c)(4)(i), which requires that the evidence 
of record "indicate" that the claimed disability or 
symptoms may be associated with service, establishes a low 
threshold.  

The record contains competent evidence that the veteran has a 
current psychiatric disability, as he has been diagnosed with 
a dysthymic disorder.  A June 1965 service medical record 
reported that the veteran was dizzy after being reprimanded 
and also noted that he was having family problems.  The 
veteran reported an episode of hyperventilation and was 
prescribed Librium.  In July 1966, the veteran was noted as 
not medically qualified for duty.  On the occasion of his 
separation examination in August 1966, the veteran reported 
frequent trouble sleeping, depression and nervous trouble, 
but a psychiatric evaluation found the veteran to be 
clinically normal.  However, the record contains insufficient 
evidence for the Board to determine the nature of any current 
psychiatric disorder suffered by the veteran, as well as 
whether any such disorder had its onset during service or was 
aggravated by his service.  Under the circumstances, the 
Board is of the opinion that further development would be 
helpful to a proper adjudication of the veteran's current 
claim for service connection.  Thus, VA must obtain a 
psychiatric examination and opinion in order to make a 
decision on the claim.  38 U.S.C.A. § 5103A (d) (2) (West 
2002); 38 C.F.R. § 3.159(c) (4) (2006).  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that the provisions of 38 C.F.R. § 3.655 address the 
consequences of a veteran's failure to attend scheduled 
medical examinations.  When entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
and a claimant, without "good cause," fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:  

1.  The veteran should be scheduled for 
an appropriate VA psychiatric examination 
to determine the nature and etiology of 
any psychiatric disorder, including 
dysthymic disorder, found to be present.  
Prior to the examination, the examiner 
should review the claims folders, 
including the veteran's service medical 
records, particularly noting the August 
1966 Report of Medical History.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  The examiner should 
specifically comment as to whether it is 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
any currently found psychiatric disorder, 
to include dysthymic disorder, is related 
to the veteran's service.  A rationale 
should be provided for all opinions 
expressed.  

2.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for a psychiatric 
disorder.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and be afforded the opportunity to 
respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



